Citation Nr: 0612611	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-37 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected tinnitus, claimed as entitlement to a separate 10 
percent evaluation for each ear.

2.  Entitlement to service connection for residuals of 
frostbite, hands and feet.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.  

4.  Entitlement to an earlier effective date, prior to August 
27, 2001, for service connected bilateral hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 through 
August 1954, with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board that concluded that no more than a 
single 10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
the pre-June 13, 2003, version of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  VA disagreed and is appealing 
the Smith decision.  In the meantime, VA has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  Claims for compensation for tinnitus filed prior 
to June 13, 2003 are affected by the stay when disability 
ratings greater than 10 percent are sought.  The veteran's 
initial tinnitus claim was in April 1998 and his claim for 
separate compensable evaluations for each ear was filed in 
October 2002.  Thus, his claim is stayed.  Once a final 
decision is reached on the Smith appeal, the adjudication of 
any tinnitus cases that have been stayed will be resumed. 

The issues of entitlement to service connection for residuals 
of frostbite, hands and feet, entitlement to a rating greater 
than 50 percent for PTSD, and entitlement to an earlier 
effective date, prior to August 27, 2001, for service 
connected bilateral hearing loss and tinnitus are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is 
required.

In October 2002, the veteran's representative filed a 
statement claiming that the effective date for the veteran's 
service connected bilateral hearing loss and tinnitus should 
be the date of his original, January 1998, claim, rather than 
the date of the August 2001 claim to reopen.  This appears to 
be an allegation of clear and unmistakable evidence with 
regard to the April 1998 denial of service connection for 
these issues.  This issue is REFERRED to the RO for 
appropriate action.


REMAND

Service Connection Claims
The veteran seeks entitlement to service connection for 
residuals of cold injuries to his hands and feet.  He 
contends that his current disability was caused by exposure 
to the elements during his combat service in Korea in 1952-
193.  At the November 2001 VA cold injury protocol 
examination, the VA examiner diagnosed paresthesias and 
onychomycosis of the hands and feet, as well as intermittent 
thickening and cracking of the skin of both feet.  The 
examiner commented, however, that "without knowing the exact 
exposure conditions" that the veteran experienced, he could 
not opine as to the etiology of his condition.  It is unclear 
why the examiner made such a statement considering the 
summary of the conditions that the veteran was exposed to 
given in the examiner's own report.  The veteran is a combat 
veteran and, as such, VA will assume that the facts 
surrounding his exposure to the elements are true.  Thus, 
additional development is required in order to obtain an 
opinion from the VA examiner as to the etiology of the 
veteran's condition.

Earlier Effective Date Claims
The veteran contends that the effective date for his service 
connected bilateral hearing loss and tinnitus should be the 
date of his original January 1998 claim, rather than the date 
of his reopened claim, August 27, 2001.  Under 38 C.F.R. 
§ 3.159(b), VA has a duty to notify the veteran of the 
information and evidence necessary to substantiate his 
earlier effective date claim, as well as the evidence he is 
expected to provide, and the evidence that VA will obtain on 
his behalf.  VA also has a duty to request that the veteran 
send VA all evidence he has in his possession regarding the 
claim.  There is no such notice apparent in the claims folder 
with regard to this claim.  Thus, additional development is 
required.

Increased Rating for PTSD
The veteran has submitted additional medical evidence which 
states that his symptoms associated with PTSD have interfered 
with his ability to interact appropriately with others and to 
obtain or maintain gainful employment.  He has not been 
examined by VA for compensation purposes since May 2002.  
Once a veteran submits evidence of a medical disability and 
submits a claim for an increased rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Ensure that VA has met its duties to 
notify and assist the veteran pursuant to 
38 C.F.R. § 3.159 with regard to his claim 
for entitlement to an earlier effective 
date for his service connected bilateral 
hearing loss and tinnitus.

3.  Obtain an opinion from a VA examiner 
as to the etiology of the veteran's 
residuals of cold injury to his hands and 
feet.  If possible, obtain the opinion of 
the doctor that performed the November 
2001 VA examination.  Once the examiner 
reviews the November 2001 report and its 
summary of the veteran's cold exposure, 
the examiner should render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's current 
disability had its onset during service or 
is in any other way causally related to 
service

4.  Advise the veteran and through his 
representative of what evidence would 
substantiate his claims for TDIU and for 
increased rating for PTSD in accordance 
with the provisions of 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002).  
Contemporaneous with this advisement, 
ascertain if the veteran has received any 
VA, non-VA, or other medical treatment for 
his service-connected PTSD or has any 
records related to unemployability that 
are not evidenced by the current record.  
The veteran should be provided with the 
necessary authorizations for the release 
of any records not currently on file.  
Obtain these records and associate all 
information not duplicative of evidence 
already received with the case file.  

5. Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected PTSD.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's PTSD upon his 
vocational pursuits.  Send the claims 
folders to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted and point to any documents 
within that are of special significance to 
his or her medical conclusions.  

6.  Readjudicate the veteran's claims.  If 
a claim remains denied, the RO should 
provide the veteran and his representative 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


